 



EXHIBIT 10.11.3
Amendment to the
Deferred Compensation Plan for Non-Employee Directors
     This document (this “Amendment”) is an amendment to the Deferred
Compensation Plan for Non-Employee Directors (the “Plan”) of Ferro Corporation
(the “Company”) that was adopted effective January 1, 1995 and amended July 1,
2001.
Background

A.   On January 1, 2005, Section 409A of the Internal Revenue Code became
effective to impose new requirements on deferred compensation, including the
requirement that the form of payment be fixed at the time income is deferred,
and the requirement that any later election to change that form of payment be
subject to restrictions which include a 12-month notice period and a 5-year
postponement of the payment commencement date (the “Election Restrictions”).

B.   Deferrals made under the Plan on and after January 1, 2005 and their
related earnings (the “Post-2004 Deferrals”) are paid in the form of a single
lump sum unless the participant elects at the time of the deferral to instead
receive payment in substantially equal monthly, semi-annual or annual
installments over a period not in excess of ten (10) years.

C.   The Plan is permitted to provide a “transition election” in 2006 by which
the participants can elect, on or before December 31, 2006, to change the
designated form of payment of their Post 2004 Deferrals without being subject to
the Election Restrictions.   D.   The Company desires to provide the Plan
participants with such a transition election.

E.   Article IV of the Plan permits the Company to amend the Plan, provided that
the amendment does not adversely affect the rights of participants;

Amendment
     NOW, THEREFORE, in consideration of the foregoing, pursuant to the
provisions of Article IV of the Plan, the Plan is hereby amended effective
December 13, 2006, as follows:
     1. A new paragraph (c) is added at the end of Section 2.3 as it pertains to
Post-2004 Deferrals to read as follows:
     “(c) Special Transition Election in 2006. Pursuant to the relief granted in
IRS Notice 2005-1, Q&A-19(c) and as described in the Proposed Treasury
Regulations under Code Section 409A, a Participant shall be permitted to make a
new election in 2006 regarding the form of distribution of the Participant’s
Account, provided that such election is made in writing and filed with the
Corporation no later than December 31, 2006. Such election shall be immediately
effective; provided, however, that such election shall not operate to change the
form of distribution of amounts that otherwise would be payable in 2006, nor
will it operate to make payable in 2006 amounts that would not otherwise be
payable in that year.”

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as
of the 20th day of December, 2006.

            Ferro Corporation
      By:   /s/ James F. Kirsch         James F. Kirsch        Chairman,
President &
Chief Executive Officer   

- 2 -